Citation Nr: 0336720	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  94-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

It appears the veteran served on active duty from March 1943 
to January 1966.  The veteran's last DD-214 of record 
indicates he had twenty-two years, six months, and twenty-
four days of service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

In VA Form 9 submitted in August 2002, the veteran requested 
a Travel Board hearing.  In a subsequent statement received 
in May 2003, the veteran withdrew his hearing request and 
asked that his records be forwarded for consideration of his 
appeal based on the evidence already of record.  As such, his 
hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In September 1997 rating decision, VA denied the 
veteran's claim of entitlement to service connection for 
hepatitis.  The veteran did not appeal.  

3.  Evidence submitted since the September 1997 denial of the 
veteran's claim does not bear directly and substantially upon 
the specific matter under consideration.  The evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

1.  The September 1997 rating decision denying entitlement to 
service connection for hepatitis, is final. 38 U.S.C.A. §§, 
5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C. 38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA revises VA's obligations in two significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. See VAOPGCPREC 7-2003 (November 19, 2003).  Pertinent 
to the issue currently on appeal, however, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  These 
regulations redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant claim to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain VA 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
The notice provisions found in the VCAA are therefore 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

The Board finds that in an August 2000 letter, the veteran 
was notified that in order to reopen his claim of entitlement 
to service connection for hepatitis C, he must first submit 
new and material evidence.  The definition of new and 
material evidence was provided.  The veteran was again 
notified of the criteria for submitting new and material 
evidence in an October 2000 letter.

In a June 2001 letter, the veteran was notified of the VCAA, 
as well as the risk factors, which apply to hepatitis C 
infections.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The veteran was asked to identify 
all VA and private health care providers who had records 
pertinent to his claim and to complete releases for each such 
provider.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that in the June 2001 VCAA notification 
letter the RO instructed the veteran to submit the requested 
information and/or evidence within 60 days of the notice.  
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated 38 C.F.R. §3.159(b)(1), which allowed the 
RO to adjudicate the claim based on the evidence of record at 
the end of a 30 day period.  In the instant case, the veteran 
was given 60 days to respond to the June 2001 notice and he 
was also notified that he had up to one year to submit the 
requested information.  More than one year has expired since 
the veteran was notified of the evidence needed to 
substantiate his claim.  Further, the veteran was again 
notified of the evidence necessary to substantiate a 
hepatitis C claim, including the risk factors, in a July 2002 
letter.  More than one year has also expired since the 
veteran was again notified of the evidence needed to 
substantiate his claim.  The veteran has been accorded ample 
opportunity to submit evidence and argument and has not 
indicated that he has any additional evidence to submit.  

The record shows that, by a September 1997 rating decision, 
the RO denied a claim of entitlement to service connection for 
hepatitis.  The veteran was notified of the decision in 
September 1997.  The veteran did not appeal.  While the 
veteran has argued that he did not receive the September 1997 
decision, notice of the decision was not returned as 
undeliverable and the regularity of the mail is presumed. 
Further, the September 1997 decision was mailed to the same 
address as the veteran included on his July 2000 inquiry of 
the status of his claim.  Thus, the September 1997 rating 
decision is final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

Evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for hepatitis C in October 2000 
and thus, his claim will be adjudicated by applying the law 
in effect prior to August 2001.  The basis for the denial of 
service connection in the September 1997 rating decision was 
that service medical records did not confirm a diagnosis of 
hepatitis C and that there was no current diagnosis of 
hepatitis and/or residuals of hepatitis.  

The relevant evidence available to the RO in September 1997 
included the following: the veteran's service medical and 
personnel records; reports of VA examination dated in 1966, 
1969, 1990, 1993, 1994, and 1996;  a report of VA 
hospitalization dated between August 1981 and October 1981; 
private medical records from the Doctor's Hospital which 
noted a past history of hepatitis; additional private medical 
records from Ohio State University, Dr. J.A.S., Mount Carmel 
Health, Dr. G.L.R., Ohio State University Hospital, Dr. R.C., 
P.T. Services, Inc., Cardiology Inc., Dr. V.B., Dr. B.M., Dr. 
R.B., and Dr. T.M.; and VA outpatient treatment records dated 
between 1985 and 1989.  

Additional evidence has been associated with the claims file 
since the RO's September 1997 denial of the veteran's claim. 
This evidence includes: various statements of the veteran; VA 
outpatient treatment records dated in 1998; and a January 
1998 report of VA examination. 

The previous denial of the veteran's claim in September 1997 
was based on the absence an in-service diagnosis of hepatitis 
and the lack of a current disability.  The medical evidence 
received by VA since September 1997 is new, in that it was 
not previously of record, however, it is not relevant and 
probative with respect to the crucial matter of an in-service 
or current diagnosis of hepatitis C.  Consequently, because 
there is no medical evidence that the veteran has hepatitis C 
and/or residuals of hepatitis C, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

With respect to the veteran's statements that he currently 
has hepatitis C, which is related to his period of active 
military service, they cannot be used to establish either a 
current disability or a nexus between a current disability 
and service.  It is now well established that a layperson 
without medical training is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In short, the veteran has not submitted competent medical 
evidence, which serves to establish a current diagnosis of 
hepatitis C or evidence of a diagnosis of hepatitis in 
service.  The evidence, which has been presented since 
September 1997, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hepatitis C is unsuccessful.  

The recently submitted evidence not being new and material, 
the claim of service connection for hepatitis C is not 
reopened and the benefit sought on appeal remains denied.  
Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hepatitis C, 
and to this extent the appeal is denied.


	                        
____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



